Case: 19-40382      Document: 00515373518         Page: 1    Date Filed: 04/06/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 19-40382                               FILED
                                  Summary Calendar                          April 6, 2020
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAY GREEN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 2:18-CR-1388-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Ray Green appeals the within-guidelines sentence of 210 months of
imprisonment imposed following his guilty-plea convictions for conspiring to
possess with intent to distribute more than 50 grams of methamphetamine and
possessing a firearm in relation to a drug trafficking crime. He contends that
the district court failed to consider the 18 U.S.C. § 3553(a) factors.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40382    Document: 00515373518     Page: 2   Date Filed: 04/06/2020


                                 No. 19-40382

      Because he did not raise this alleged procedural error in the district
court, we review for plain error only. United States v. Mondragon-Santiago,
564 F.3d 357, 361-62 (5th Cir. 2009). As Green’s sentence falls within the
applicable guidelines range, we infer that the district court considered the
§ 3553(a) factors. United States v. Mares, 402 F.3d 511, 519-20 (5th Cir. 2005).
Moreover, Green does not even attempt, and thus fails, to show plain error.
See Puckett v. United States, 556 U.S. 129, 135 (2009).
      AFFIRMED.




                                       2